Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed on August 27, 2020 after the mailing date of the application on March 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

3.	Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 1, 2, 4-6, 8-11, and 16 are objected to because of the following informalities:  

Claims 1, 2, 4-6, 9-11, and 16 recite limitations respectively, “at least one line”, “at least first one line and at least second one line”, “the lines”, “quantity of lines”, “first line, a second line, -----, and (n+1)th line, and “the line”. However, in a touch sensing technology, “one line”, or “first line” or “second line” or “the lines” do not have any meaning if it is not particularly mentioned “touch line” or “ground line” or “voltage/potential line”. Therefore, applicants are advised to use corresponding particular terminology before “line”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

8.	Claims 1, 2, 4-6, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Application Admitted Prior Art (AAPA) in view of ONO et al.(US 2016/0313860 A1)(herein after ONO).

Regarding claim 1, AAPA teaches a touch substrate, comprising a touch region provided with touch electrodes(driving electrode 1, sensing electrode 2, fig.1), and a peripheral region surrounding the touch region(peripheral region surrounding the touch region, Para-24) and provided with at least one line arranged at a same layer as the touch electrodes(well-known that touch transfer lines and touch electrodes are placed on same layer i.e. base layer), wherein the touch electrodes comprise a first touch electrode(driving electrode 1, or sensing electrode 2, fig.1) and a second touch electrode(sensing electrode 2, or driving electrode 1, fig.1) arranged at a periphery of the touch region at a same side(figs.1-5), a sum(total) of parasitic capacitances(parasitic capacitance Ca) generated between the first touch electrode(driving electrode 1) and the at least one line at an adjacent part of the peripheral region is a first total parasitic capacitance(Para-24), a sum of parasitic capacitances(Cb) generated between the second touch electrode (Para-24).
 
Nevertheless, AAPA is not found to teach expressly the touch substrate, wherein an absolute value of a difference between the first total parasitic capacitance and the second total parasitic capacitance is smaller than or equal to a threshold.

    PNG
    media_image1.png
    346
    485
    media_image1.png
    Greyscale


However, ONO teaches a touch sensing display and electronic apparatus, wherein an absolute value of a difference between the first total parasitic capacitance(parasitic capacitance of first lead wiring R1)and the second total parasitic capacitance (parasitic capacitance of second lead wiring R2) is smaller than or equal to a threshold(Para-56, 58-61)(as no definition is given for threshold, the value shown in graph is regarded as threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified AAPA with the teaching of ONO to include the feature in order to enhance an effect of reducing capacitance variation formed in the lead wirings in the peripheral region.

Regarding claim 2, AAPA as modified by ONO teaches the touch substrate according to claim 1, wherein the touch electrodes comprise driving electrodes and sensing electrodes arranged at different layers(well-known that driving electrodes and sensing electrodes are at different layers, not an inventive limitations)(See US 2019/0107908 A1, fig.6), and the at least one line comprises at least one first line and at least one second line(figs.2-4, AAPA), wherein the peripheral region is provided with the at least one first line(ground line 4) arranged at a same layer as the  driving electrodes(everything placed on a base surface or layer, AAPA), the driving electrodes comprise a first driving electrode and a second driving electrode at the periphery of the touch region at a same side (figs.2-4, AAPA), and an absolute value of a difference between the first total parasitic capacitance of the first driving electrode and the second total parasitic capacitance of the second driving electrode is smaller than or equal to the threshold(Para-56, 58-61, ONO)(as no definition is given for threshold, the value shown in graph is regarded as threshold); and/or the peripheral region is provided with the at least one second line arranged at a same layer as the sensing electrodes, the sensing electrodes comprise a first sensing electrode and a second sensing electrode at the periphery of the touch region at a same side, and an absolute value of a difference between the first total parasitic capacitance of the first sensing electrode and the second total parasitic capacitance of the second sensing electrode is smaller than or equal to the threshold.

Regarding claim 4, AAPA as modified by ONO teaches the touch substrate according to claim 1, wherein the total parasitic capacitances between all the touch electrodes at the periphery of the touch region at the same side and the at least one line at an adjacent part of the peripheral region are substantially the same(fig.5, Para-56, 58-61, ONO).

Regarding claim 5, AAPA as modified by ONO teaches the touch substrate according to claim 1, wherein the lines are evenly arranged at the peripheral region, and the adjacent lines are spaced apart from each other at a substantially same interval (figs.4-5 and related text, ONO).

claim 6, AAPA as modified by ONO teaches the touch substrate according to claim 1, wherein a number number (figs.4-5 and related text, ONO).

Regarding claim 9, AAPA as modified by ONO teaches the touch substrate according to claim 2, wherein the total parasitic capacitances generated between the driving electrodes at the periphery of the touch region and the lines at a right part of the peripheral region are substantially the same(figs.4-5 and related text, ONO).

Regarding claim 10, AAPA as modified by ONO teaches the touch substrate according to claim 2, wherein the total parasitic capacitances generated between the driving electrodes at the periphery of the touch region and the lines at a left part of the peripheral region are substantially the same(figs.4-5 and related text, ONO)(in figs.4&5 right part is shown, it is obvious to one of ordinary skill in the art to use the same principle as same number of lines would be present in the left part).

claim 11, AAPA as modified by ONO teaches the touch substrate according to claim 2, wherein the total parasitic capacitances generated between the driving electrodes at the periphery of the touch region and the lines at a lower part of the peripheral region are substantially the same(figs.4-5 and related text, ONO)(in fig.5 upper part is shown, it is obvious to use the same principle as lines being present in lower part).

Regarding claim 13, AAPA as modified by ONO teaches the touch substrate according to claim 1, wherein each touch electrode is a block-like electrode made of a transparent conductive material(figs.1-5, AAPA; figs.4&5, ONO).

Regarding claim 14, AAPA as modified by ONO teaches the touch substrate according to claim 13, wherein    each touch electrode is a block-like electrode made of Indium Tin Oxide (ITO)(Para-34, ONO).

Regarding claim 15, AAPA as modified by ONO teaches a display device(Para-38, ONO), comprising the touch substrate(figs.1-5, AAPA; touch screen 1, fig.1, ONO) according to claim 1, a flexible circuit board(flexible printed substrate 71, fig.15, ONO), a printed circuit board(flexible printed substrate 71, fig.15, ONO) and a back plate(obvious to have back place for a display device).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Application Admitted Prior Art(AAPA) in view of ONO et al.(US 2016/0313860 A1) and further in view of SONG(US 2020/0212114 A1).

Regarding claim 3, AAPA as modified by ONO is not found to teach expressly the touch substrate according to claim 1, wherein the threshold is 0.01 F.

However, SONG teaches a display panel including touch sensor, wherein a threshold value for parasitic capacitance is set at 1nF or less(Para-110, more lower that 0.01 F).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified AAPA further with the teaching of SONG to include the feature in order to enhance accuracy and reliability in defect detection in a touch sensing display panel. 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Application Admitted Prior Art(AAPA) in view of ONO et al.(US 2016/0313860 A1) and further in view of HU et al.(US 2016/0246405 A1)(herein after HU).

Regarding claim 12, AAPA as modified by ONO is not found to teach expressly the touch substrate according to claim 1, wherein each touch electrode is of a One Glass Metal Mesh (OGM) structure.
However, HU teaches a touch substrate and touch screen wherein each touch electrode is of a One Glass Metal Mesh(OGM) structure(Para-6, 36).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified AAPA further with the teaching of HU to include the feature in order to reduce the thickness of the touch screen and to make the touch screen manufacturing method simple.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al.(US 2015/0212609 A1)(herein after Tung) in view of Application Admitted Prior Art(AAPA) and further in view of ONO et al.(US 2016/0313860 A1)(herein after ONO).


Regarding claim 16, Tung teaches a method of manufacturing a touch substrate(Para-1), wherein the touch substrate (substrate 220, fig.2; substrate 302, fig.3) comprises a touch region(visible area, Para-27) provided with touch electrodes (column traces or row traces), and a peripheral region(border area or connector area) surrounding the touch region, and the touch electrodes comprise a first touch electrode(column traces or row traces or routing traces) and a second touch electrode(row traces or column traces or routing traces) arranged at a periphery of the touch region at a same side(Para-29), 


forming at least one line(fig.6) at the peripheral region and a same layer as the touch electrodes(507, fig.5, Para-27).

Nevertheless, Tung is not found to teach expressly the touch substrate wherein an absolute value of a difference between a first total parasitic capacitance and a second total parasitic capacitance is smaller than or equal to a threshold, and wherein a sum of parasitic capacitances generated between the first touch electrode and the at least one line at an adjacent part of the peripheral region is the first total parasitic capacitance, and a sum of parasitic capacitances generated between the second touch electrode and the at least one line at the adjacent part of the peripheral region is the second total parasitic capacitance.

However, AAPA teaches a touch substrate, comprising a touch region provided with touch electrodes(driving electrode 1, sensing electrode 2, fig.1), and a peripheral region surrounding the touch region(peripheral region surrounding the touch region, Para-24), wherein a sum(total) of parasitic capacitances (parasitic capacitance Ca) generated between the first touch electrode(driving electrode 1) and the at least one line at an adjacent part of the peripheral region is a first total (Para-24), and a sum of parasitic capacitances(Cb) generated between the second touch electrode and the at least one line at the adjacent part of the peripheral region is a second total parasitic capacitance (Para-24).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Tung with the teaching of AAPA to include the feature in order to reduce manufacturing cost.
 
Nevertheless, AAPA is also not found to teach expressly the touch substrate, wherein an absolute value of a difference between the first total parasitic capacitance and the second total parasitic capacitance is smaller than or equal to a threshold.

    PNG
    media_image1.png
    346
    485
    media_image1.png
    Greyscale


However, ONO teaches a touch sensing display and electronic device, wherein an absolute value of a difference between the first total parasitic capacitance(parasitic capacitance of first lead wiring R1) and the second total parasitic capacitance (parasitic capacitance of second lead wiring R2) is smaller than or equal to a threshold(Para-56, 58-61)(as no definition is given for threshold, the value shown in graph is regarded as threshold).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Tung further with the teaching of ONO to include the feature in order to enhance an effect of reducing capacitance variation formed in the lead wirings in the peripheral region.

Allowable Subject Matter

12.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ invention, "----; wherein the lines comprise at least one ground line and touch signal lines connected to each touch electrode, and the touch signal lines are connected to a touch circuit at the peripheral region, the touch electrodes are arranged in n rows in a direction close to the touch circuit, and the lines crossing an extension line of the touch electrode in a kth row comprise n+1-k ground lines and k touch signal lines, where n is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to n; and/or the touch electrodes are arranged in m columns in the direction close to the touch circuit, and the lines crossing an extension line of the touch electrode in a kth column comprise m+1-k ground lines and k touch signal lines, where m is an integer greater than 1, and k is an integer greater than 0 and smaller than or equal to m.

Claim 8 is also objected because of its dependency on the objected base claim.



Examiner Note

14. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 8:30AM - 5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692